       Case 4:20-cv-05067-RMP     ECF No. 11   filed 07/20/20    PageID.55 Page 1 of 2




1

2                                                                         FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON

3
                                                                  Jul 20, 2020
4                                                                    SEAN F. MCAVOY, CLERK




5                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
6

7
      JESUS HIGAREDA DIAZ;
8     MARIANA ALEJANDRA                          NO: 4:20-cv-5067-RMP
      HIGAREDA ARCINIEGA;
9                       Plaintiffs,              ORDER OF DISMISSAL WITHOUT
          v.                                     PREJUDICE
10
      CARL RISCH, Assistant Secretary of
11    Consular Affairs; EDWARD J.
      RAMOTOWSKI, Deputy Assistant
12    Secretary for Visa Services; and
      JOHN TAVENNER, Consul General
13    U.S. Embassy, Ciudad Jaurez,
      Mexico;
14
                               Defendants.
15

16         BEFORE THE COURT is Plaintiffs’ Notice of Voluntary Dismissal, ECF No.

17   10. Having reviewed the Notice and the record, the Court is fully informed.

18   Accordingly, IT IS HEREBY ORDERED:

19         1. Plaintiffs’ Notice of Voluntary Dismissal, ECF No. 10, is APPROVED.

20         2. Plaintiffs’ Complaint is dismissed without prejudice and without costs to

21            any party.


     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
       Case 4:20-cv-05067-RMP     ECF No. 11    filed 07/20/20   PageID.56 Page 2 of 2




1          3. All pending motions, if any, are DENIED AS MOOT.

2          4. All scheduled court hearings, if any, are STRICKEN.

3          IT IS SO ORDERED. The District Court Clerk is directed to enter this

4    Order, provide copies to counsel, and close this case.

5          DATED July 20, 2020.

6
                                                 s/ Rosanna Malouf Peterson
7                                            ROSANNA MALOUF PETERSON
                                                United States District Judge
8

9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
